DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 1 July 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but some of the references referred to therein have not been considered.

Specification
The abstract of the disclosure is objected to because “[t]he described systems” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-30, 32-34 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson (Sweden 9301703).
Larsson discloses an undercarriage material handling system including a material transfer device (16) configured to move material from a first (6, for example) to a second (14, for example) portion of the vehicle.  The material transfer device is configured to carry the bulk material above a surface on which the vehicle is disposed on and below and undercarriage of the vehicle (see Figure).
	The vehicle inherently has wheels on both sides and the material transfer device (16) is configured the material below the undercarriage of the vehicle and through a space between the wheels (abstract).
	Regarding claim 25, the device (19) is “releasably coupled” to the axle; thereby meeting claim recitations regarding “selectively decouple.”
	The drawing shows angles within the range of claim 26.
	Larsson uses a conveyor.
	A first hopper (6) is configured to drop bulk material onto the transfer device and the material transfer device is configured to drop bulk material onto a second hopper (14). 
	The second hopper (14) is configured to release bulk material onto the surface.
	Powering the device with a vehicle power take-off is deemed to be inherent.
	Larsson meets the recitation of a “live bottom hopper.” 

	It is noted that claim 29 is so broad that any standard road grader having a rotatable blade disposed underneath the frame would meet claim recitations since it could move material from, for example, a right side to a left side in a machine advancing direction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 31, 35-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, as applied above.
	Larsson teaches a single vehicle having a cab and container (6); however, the examiner takes Official notice that it is known to configure trailers with containers and to tow them with separate trucks (semitrucks, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used this configuration with Larsson in order to facilitate use with a variety of vehicles.  Larsson is positioned underneath the front axle.  Given use with a separate truck-trailer configuration, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have positioned the material handling device under the rear axle in order to extend to a location which enabled material deposit onto the rear end of the conveyor.
	Regarding claim 31, the examiner takes Official notice that it is known to provide angle adjustability on longitudinally extending conveyors.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Larsson in this manner in order to transfer material as desired.
	Larsson teaches only two hoppers.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a third hopper in order to, for example, spread another material or spread the material in a different manner or location.  This is essentially a duplication of existing parts which cannot patentably distinguish an apparatus.
	As discussed above, the power take-off is deemed to be met.  Further, the examiner takes Official notice that power take-offs are known to use in order to provide power to devices connected to vehicles.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a power take-off  with Larsson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,676,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader versions of the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 8,342,773 teaches a handling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671